Appeal from a judgment entered on a decision rendered after trial in the Court of Claims. An award of $16,800 has been made by the Court of Claims for the appropriation of 26.53 acres of claimants’ land plus a small additional quantity and certain easements for Thruway purposes. This amount is rather close to the State’s proof of damages sustained by claimants in the taking, one expert testifying that the damage was $14,824 and the other $13,524. Claimants’ proof of damage was $46,500. There were, as the Attorney-General demonstrates on the argument of the appeal, certain basic inconsistencies in the testimony of the claimants’ expert witness. But although damage of this kind is a matter resting heavily on the judgment of the trial court, we have reached the conclusion on this record that the amount found here is somewhat too low and that the award should be moderately increased. Judgment modified on the law and the facts by increasing the award to claimants to $22,800; and as thus modified affirmed, with costs to appellants. Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ., concur.